        Case 6:20-po-00017-JDP Document 12 Filed 10/30/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number 6:20-po-00017-JDP
12                          Plaintiff,
13            v.                                       MOTION TO DISMISS; AND ORDER
                                                       THEREON
14

15    LINDSEY E. GARDNER,
16                          Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of United

20   States v. Gardner 6:20-po-00017-JDP, violation number 7577992, without prejudice and in the

21   interest of justice.

22

23           Dated: October 28, 2020                       /S/ Sean O. Anderson_____
                                                           Sean O. Anderson
24                                                         Legal Officer
25                                                         Yosemite National Park

26
             //
27           //
             //
28
                                                       1
       Case 6:20-po-00017-JDP Document 12 Filed 10/30/20 Page 2 of 2


 1            //
              //
 2                                         ORDER
 3            Upon application of the United States, good cause having been shown therefor, IT IS
 4   HEREBY ORDERED that the above-referenced matter, United States v. Gardner, 6:20-po-

 5   00017-JDP, violation number 7577992, be dismissed, without prejudice, in the interest of justice.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:        October 30, 2020
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
